



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Romfo 
          v. 1216393 Ontario Inc.,







2008 
          BCCA 45



Date: 20080118

Docket: CA035508

Between:

John Allan Romfo, Mary Dianne Romfo, 
    Murray Fairweather, Doreen Fairweather, Robert A.  Cunningham, Josephine 
    M.J. Cunningham, Bruce Adams, Roxana Adams and David Perrella

Appellants

(
Plaintiffs
)

And

1216393 Ontario Inc., Tylon Steepe 
    Development Corporation and Dennis Kretschmer

Respondents

(
Defendants
)




Before:


The 
          Honourable Madam Justice Rowles




(In 
          Chambers)








F.G. 
          Potts

C. 
          Martin


Counsel for the Appellants




J.B. 
          Rotstein


Counsel for the Respondents




Place 
          and Date of Hearing:


Vancouver, British Columbia




20 December 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




18 January 2008



[1]

ROWLES, J.A.
: On 20 December 2007 I heard cross-applications in respect 
    of an appeal brought by the plaintiffs in an action in which specific performance 
    of agreements for sale of property was ordered against
1216393 Ontario Inc. and Tylon Steepe Development Corporation 
    (the corporate defendants)
and an 
    alternative claim against Dennis Kretschmer, the individual defendant, was 
    dismissed.  The plaintiffs appeal from the dismissal of its alternative claim 
    was prompted by the corporate defendants appeal from the order for specific 
    performance.

[2]

In their motion the defendants have applied to strike the plaintiffs 
    appeal from the order dismissing the alternative claim against the individual 
    defendant.  The corporate defendants apply to have the plaintiffs appeal 
    as against them struck on the ground that no relief is or could be sought 
    against them on the appeal.  The defendants further contend that the plaintiffs 
    appeal was brought out of time.  In their cross-motion, which was apparently 
    brought as a precaution, the plaintiffs seek an extension of time within which 
    to appeal that part of the judges order which dismissed their alternative 
    claim against the individual defendant, should such an extension be needed.

[3]

The plaintiffs have now brought a further application seeking directions 
    as to whether leave to appeal the order as to costs, made 4 December 2007, 
    is required and, if so, for leave.  That application, and the procedural issues 
    that it raises, has yet to be argued.

[4]

I will first set out the background.  
    The plaintiffs brought an action against the corporate defendants
claiming specific performance of
agreements for the sale of strata lots
in a proposed subdivision known as Crystal 
    Waters on Kalamalka Lake, British Columbia.

The plaintiffs pleaded in 
    the alternative a claim against the personal defendant, Dennis Kretschmer, 
    for negligent misrepresentation.  At the relevant times, Mr. Kretschmer was 
    a director of Tylon Steepe Development Corporation and an agent for 1216393 
    Ontario Inc. in the marketing, developing and selling of the Crystal Waters 
    strata lots.

[5]

In reasons dated 14 September 2007, which may be found at 2007 BCSC 
    1375, the trial judge granted specific performance of the sale contracts as 
    against the corporate defendants.

[6]

It was the plaintiffs position at trial that the claim against Mr. 
    Kretschmer was a claim in the alternative, that is, if no liability attached 
    to the corporate defendants, the plaintiffs would pursue their misrepresentation 
    claim against the individual defendant.  As appears from the following paragraphs 
    in his reasons for judgment of 14 September 2007, the trial judge did not 
    determine at that time the issue of the liability of the individual defendant 
    for misrepresentation, leaving it to counsel to come back before him to argue 
    that claim:

XII. Personal Liability of Mr. 
    Kretschmer

[339] 
    This was another point which was plead but not argued.  I do not propose 
    to make any ruling on this.  If counsel wish to address this they may 
    make appropriate arrangements.  If not the claim will be dismissed.

XIII. Conclusion

[340] All of the plaintiffs are entitled to specific performance.

[341] 
    The parties may make arrangements to argue the issue of damages or personal 
    liability of Mr. Kretschmer.  In the absence of that, the claim against 
    Mr. Kretschmer personally is dismissed and there shall be no order for damages.

[7]

On 11 October 2007, the parties appeared before the trial judge to 
    settle the terms of the order and to argue costs.

[8]

On 12 October 2007, the corporate defendants delivered their notices 
    of appeal from the judgment ordering specific performance.  Four notices of 
    appeal were filed, one for each group of plaintiffs referred to in the judgment.

[9]

On 17 October 2007, the parties again appeared before the trial judge 
    to make further submissions respecting the trial order.  During the hearing, 
    the defendants took the position that the trial date on the order should be 
    14 September 2007.  As may be seen from the transcript extract reproduced 
    below, the trial judge did not agree.

THE 
    COURT: What paragraph?  Im not clear where you are.  Thats all I -

MR. 
    ROTSTEIN: First page of the order.

THE 
    COURT: Yes.

MR. 
    ROTSTEIN: Right above the words this court further orders and declares that.

THE 
    COURT: Yes.  Yes.

MR. 
    ROTSTELN: Okay.  The difficulty, My Lord, is this is just not correct.  Because 
    what -

THE 
    COURT: What is not correct?

MR. 
    ROTSTEIN: Im coming to it.
First the date of the order reflects the 17th 
    of October, 2007.
What it really should be is the date of the order should 
    be the date of judgment, not today.  The date of judgment was the 14th of 
    September.  It says later on here.

-- 
    and further submissions made by the parties on October 11th and October 17th.

Well, 
    My Lord, we came before you on a notice of motion, not part of the trial. 
     The notice of motion brought us before you. That was my friends choice and 
    thats how were before you today and we were before you on the 11th.  That 
    changes how the order should read.  The notice --

THE 
    COURT:
Does it matter?

MR. 
    ROTSTEIN:
Yes, it does, My Lord. It has to do with limitation times.
It 
    has to do with many issues including costs.  Because if this is still part 
    of a trial, that would be one thing.  If this is an interlocutory application, 
    which is the way it was brought, its a different one.  Different issue.  Different 
    costs.  So I say the date of the order should be the 14th of September.

THE 
    COURT: Im just pausing there. I honestly am trying to remember what the practice 
    is.  just cant recall.

MR. 
    ROTSTEIN: Yes, what Im trying to say, My Lord, this isnt part of the trial, 
    because we came before you on notice of motion.

THE 
    COURT:
Well, no, Im not so sure about that. Because if you look at my 
    reasons for judgment, I say that I leave certain things open.

MR. 
    ROTSTEIN: Yes, My Lord.

THE 
    COURT:
Apart from costs, even apart from costs, and I say all parties can 
    come back in front of me for a number of different things.

MR. 
    ROTSTEIN: Then there was no purpose for the notice of motion.

THE 
    COURT: Well, that might be the case.  That might be the case.  But notices 
    of motion are  aside from giving you notice as to what theyre going to argue. 
     I guess it could have been done in a letter.  But I dont know that that 
    should make a difference.

MR. 
    ROTSTEIN: Well, My Lord, all I know is that the procedure used was on an application.

THE 
    COURT:
Because, for example, I left it open.  I even left it open to hear 
    further final argument on points that had not been addressed.

MR. 
    ROTSTEIN: Yeah.

THE 
    COURT:
For example, the personal liability of Mr. Kretschmer, because Mr. 
    Potts  because in his argument he says, well, you dont have to address this 
    if you find in favour of the company or against the company, and I didnt 
    want to preclude anything without giving the opportunity for argument.

MR. 
    ROTSTEIN: Yes.  Well 

THE 
    COURT: So

MR. 
    ROTSTEIN:
Even so, My Lord, it still should be  the date of the order 
    shouldnt be the 17th of October. Its the 14th of September and then  and 
    further submissions on whichever dates.  If Your Lordship believes that this 
    is part of trial, that would be appropriate. But if this is not part of trial, 
    then different things flow from it.
I then turn  and what I say, My 
    Lord, is the date on the order should be the 14th of September and further 
    submissions on other dates.  That should be up there, not down here.

THE 
    COURT
:
Well, Ive got to say that my reaction is that this is part 
    of a trial for the reasons that I gave you.
I mean, subject to some authority 
    being given to me that says I should hold otherwise.



THE 
    COURT:
All right.  Well, heres my thinking.  I dont think -- I think 
     I dont have to hear from, Mr. Potts, with respect to the date of the order. 
     I think the date of the order should be today because of the fact that I 
    said I wanted to hear from counsel on a number of matters and this is still 
    part of the trial because of that.  So the date of the order should be today.

[Emphasis added.]

[10]

The formal order shows the date of judgment as 17 October 2007.  The 
    order provides for specific performance of the agreements for sale and dismisses 
    the plaintiffs claim against Mr. Kretschmer.

[11]

On 22 October 2007, the parties filed appeals in which both the corporate 
    defendants and the individual defendant were shown as parties.  The relief 
    sought includes the following:

[...] 
    the Court of Appeal will be moved at the hearing of this appeal for an order 
    that if the Defendants, 1216393 Ontario Inc. and Tylon Steepe Development 
    Corporation, are successful in their appeals, the matter be remitted back 
    to the Honourable Mr. Justice Myers to assess the liability of Mr. Dennis 
    Kretschmer which was not pursued by the Plaintiffs once the corporate defendants 
    were found liable.

[12]

On 8 November 2007, the parties again came before the trial judge on 
    the issue of costs.  During submissions, counsel for the defendants asserted 
    that the plaintiffs had abandoned the claim against the personal defendant. 
     However, counsel for the plaintiffs made submissions to clarify his clients 
    position, as may be seen from the following extract from the transcript:

MR. POTTS [counsel for the plaintiffs]: My friend said the plaintiff abandoned 
    the claim against Mr. Kretschmer.  The claim was not abandoned at all.  It 
    was an alternative claim made in circumstances where if the claim has --

THE COURT: No, I say -- I recall that. I think you said, you put it to 
    me in trial -- put it to him, you said to me in trial that it would be unnecessary 
    for me --

MR. POTTS: Yes.

THE COURT: --  to make a finding with respect to Mr. Kretschmers liability 
    unless, and I cant remember the specific alternative --

MR. POTTS: Well, because the way 

THE COURT: --  and thats why I left it open.  I didnt want to preclude 
    anything on that.

MR. POTTS: Yes.  They [
sic
] way it was pled, My Lord, was Mr. Kretschmer 
    made certain representations which we said were binding on the corporate defendants.  
    If for some reasons the court had ruled, well, he made the misrepresentations 
    but the corporate defendants arent bound, then theres the claim as against 
    Mr. Kretschmer, and the submission that was made --

THE COURT: Right.

MR. POTTS: --  to you is that if you accepted the argument on specific 
    performance, then there was no need to deal with Mr. Kretschmer, but thats 
    hardly --

THE COURT: Thats right.

MR. POTTS:  --  abandoned, and in fact,
theres been an appeal filed 
    of the dismissal against Mr. Kretschmer for exactly the same reason: to keep 
    it open in the event that the court determines that for some reason the corporate 
    defendants arent liable, and I might point out you did find that Mr. Kretschmer 
    made the misrepresentations or made the representations that the plaintiffs 
    alleged that he had made, and so if the claim against the corporate defendants 
    on appeal doesnt survive, the claim against Mr. Kretschmer is still here, 
    and thats hardly abandoned
.

THE COURT: But I --  of course, I didnt dismiss the claim against him.  
    If left it open for you to come back and argue, or I said unless --
unless 
    counsel want to press the point
.

MR. POTTS: You --
you left it open to be dealt with, and it was dealt 
    with in the order when we came back before you
.

THE COURT:  All right.

MR. POTTS:
So its been dismissed
.

THE COURT:  All right.

[Emphasis added.]

[13]

I come now to the applications which came before me on 20 December 
    2007.

[14]

The corporate defendants and the individual defendant have brought 
    an application for an order that the plaintiffs appeals be struck or quashed 
    pursuant to ss. 10(2), 14(1)(a), 20(a) and 23 of the
Court of Appeal 
    Act
.

[15]

The plaintiffs application is for an order pursuant to ss. 10(1) and 
    23 of the
Court of Appeal Act
and Rule 52 of the
Court 
    of Appeal Rules
that the time for the filing of the plaintiffs notice 
    of appeal, as set out in s. 14 of the
Court of Appeal Act
, be 
    extended, should such an extension be necessary.

[16]

It is convenient to mention here that the several notices of appeal 
    filed by the defendants are the same, and that the notices of appeal filed 
    by the plaintiffs are the same.  Counsel for the parties have agreed that 
    while their respective motions have been brought in relation to one appeal 
    only, the result will be determinative of the same issues in respect of the 
    other like-appeals.

[17]

The corporate defendants application to strike or quash the plaintiffs 
    appeal as against them is brought on the ground that no relief is or can be 
    sought against the corporate defendants when the plaintiffs appeal is from 
    the order dismissing the claim against the individual defendant.

[18]

In my opinion, the plaintiffs ought not to have joined the corporate 
    defendants as parties to their appeal from the order dismissing the claim 
    against the individual defendant for no relief on the appeal was sought against 
    them.  An analogous situation arose in
Safarik v. Ocean Fisheries Ltd
. 
    (1993), 21 C.P.C. (3d) 395, [1993] B.C.J. No. 3019, (QL) (C.A.) in relation 
    to a cross-appeal that had been filed.  In that case, the petitioner obtained 
    a judgment requiring the respondent, Ocean Fisheries Ltd. (OFL), to buy his 
    shares of OFL.  The petitioner's claims as against the personal defendants 
    were dismissed.  OFL filed a notice of appeal from the order against it.  
    The petitioner filed a notice of cross-appeal seeking to vary the judgment 
    against OFL, but the cross-appeal also sought to bring the personal defendants 
    into the appeal in the following way:

(h) 
    that if the appellant Ocean Fisheries Limited fails to complete the purchase 
    of the aforesaid shares, the respondents by cross-appeal, Edward John Safarik, 
    Edward Anthony Safarik Jr., Murray Robert Safarik and Douglas Richard Safarik, 
    and Douglas Richard Safarik shall purchase the shares at the same price, plus 
    interest, determined as aforesaid.

[19]

There was no issue concerning the validity of the cross-appeal as against 
    OFL, but an application was made to strike out the notice of cross-appeal 
    as against the personal defendants.  Based on
Morrison v. Coulter
(1991), 82 D.L.R. (4th) 568, 3 B.C.A.C. 24 (C.A.), Southin J.A. struck out 
    as irregular the cross-appeal as against the personal defendants.  The order 
    under appeal by OFL did not turn on the validity of any claim made against 
    the personal defendants.

[20]

As Southin J.A. observed, however, the petitioner had no intention 
    of bringing any proceedings in this Court unless Ocean Fisheries brought proceedings 
    (at para. 3).  OFL waited until the last day to file its notice of appeal.  
    Southin J.A. went on to grant the petitioners application for an extension 
    of time within which to bring an appeal against the personal defendants.

[21]

In this case, the plaintiffs appeal against the corporate defendants 
    is irregular in that the plaintiffs notice of appeal does not seek any relief 
    against them.  Instead the relief sought is based on the appeal of the order 
    dismissing the plaintiffs alternative claim against the individual defendant.  
    To the extent that the appeal is irregular as against the corporate defendants, 
    it must be struck and the plaintiffs notice of appeal must be amended accordingly.

[22]

The plaintiffs brought a motion for an extension of time in filing 
    the notice of appeal in the event that the time ran from the September judgment, 
    rather than from the order dated in October.  The plaintiffs, in my opinion, 
    do not require an extension of time within which to appeal the order dismissing 
    the claim against the individual defendant as the appeal was filed with the 
    time limited from pronouncement of that order.  When I say that order, of 
    course, I am referring to the dismissal of the claim as against the individual 
    defendant.

[23]

It is readily apparent the appeal brought by the corporate defendants 
    and the appeal brought by the plaintiffs against the individual defendant 
    are related and ought to be heard at the same time.  Unless counsel wish to 
    make submissions to the contrary, I direct that the appeals be heard together.

The Honourable 
    Madam Justice Rowles


